department of the treasury internal_revenue_service vb tax exempt and government entities washington d c oo jun c2 uniform issue list -t ep ra t4 hakkekkerererkakkkakk ek kkikkekrikeek eere hekkkkkrakkeerkkkkakker legend taxpayer kkk hk ira a é ira b rak iik hike ik rikki rr in cii ir bk irac me hai kkk ikaria irin iir account a rar ra iihr an aririkrrirrierer amount alelalelalehahelellahshataaie amount ger onodeneik amount gt dedonnnoins financial_institution a me rrrkkrkrekkkrkkekkkkkkreek financial_institution b rarer kkkekkerereekrkrrerkeer financial_institution c rence dear rekkkrekeerkekekekarere this is in response to your request dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that on saeneneaeeari he received distributions of amount and amount from his individual_retirement_accounts ira a and ira b respectively from financial_institution a taxpayer asserts that his purpose in taking the distributions was to roll the funds over into an ira annuity with financial_institution b taxpayer asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to unlawful and fraudulent actions of taxpayer's financial advisor taxpayer further represents that neither amount nor amount has been used for any purpose taxpayer represents that he received a distribution from ira a of amount and from ira b amount in order to roll the func's into an ira annuity ira c with financial_institution b upon receiving the two distributions taxpayer deposited the funds into account a with financial_institution for a short time before moving amount into what he believed was ira c with financial_institution b the following year financial_institution b notified taxpayer that his financial advisor had lost her registration with financial_institution b taxpayer then learned that his financial advisor had deposited amount into her own personal account and not into ira c taxpayer also learned that the statements over the past year purported to have come from ira c with financial_institution b were forgeries taxpayer has filed complaints with relevant local and federal authorities based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other svents beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer represents that financial_institution b is willing to issue taxpayer an ira annuity no greater than amount the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was caused by the fraudulent and illegal actions of his financial advisor therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount and amount from ira a and ira b respectively taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an eligible_retirement_plan or to have amount converted into a qualified ira annuity provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number ee at nt dlease address all correspondence to hakkkkekekrekrikrek sincerely yours carttor fa ueins carlton a watkins manager employee_plans technical group
